Order unanimously affirmed, without costs. Memorandum: Petitioner appeals from an order of Monroe Special Term dismissing his petition in a proceeding to invalidate the designation of respondent candidate, a police officer, on the ground that the latter’s candidacy violates section 17-110 of the Election Law. The petition was properly dismissed since neither the candidacy of a police officer nor the act of soliciting voters’ signatures on a designating petition violates the statute (see Election Law, § 17-110; accord 1974 Atty Gen [Inf Opns] 79,124; cf. Second Class Cities Law, § 144). (Appeal from order of Monroe Supreme Court, Kennedy, J. — election law.) Present — Dillon, P.J., Cardamone, Callahan, Denman and Schnepp, JJ.
(Decided Aug. 26, 1981.)